EXHIBIT 99.2 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited) March 31 December 31 2009 2008 A S S E T S CURRENT Cash and cash equivalents $ 14,858,035 $ 14,178,399 Short-term investments 2,109,016 2,880,094 Accounts receivable 17,497 20,797 Prepaid expenses 150,632 49,010 Note receivable 100,000 99,935 17,235,180 17,228,235 INVESTMENTS 295,382 292,427 $ 17,530,562 $ 17,520,662 L I A B I L I T I E S CURRENT Accounts payable and accrued liabilities $ 151,029 $ 121,181 Income taxes payable 849,065 839,565 1,000,094 960,746 DEFERRED GAIN 42,050 42,050 1,042,144 1,002,796 S H A R E H O L D E R S'E Q U I T Y CAPITAL STOCK 2,830,765 2,830,765 CONTRIBUTED SURPLUS 59,411 59,411 RETAINED EARNINGS 13,598,242 13,627,690 16,488,418 16,517,866 $ 17,530,562 $ 17,520,662 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF RETAINED EARNINGS THREE MONTHS ENDED MARCH 31 (Unaudited) 2009 2008 Balance, beginning of period $ 13,627,690 $ 13,285,290 Excess of cost of shares purchased for cancellationover stated value - (4,086 ) Net earnings (loss) for the period (29,448 ) 117,363 Balance, end of period $ 13,598,242 $ 13,398,567 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS THREE MONTHS ENDED MARCH 31 (Unaudited) 2009 2008 REVENUE Interest income $ 38,978 $ 113,247 Investment income (loss) 82,137 (179,290 ) 121,115 (66,043 ) EXPENSES Administrative and general 135,382 124,961 Gain on foreign exchange (1,364 ) (308,476 ) Impairment loss on note receivable 19,000 - 153,018 (183,515 ) EARNINGS (LOSS) FROM OPERATIONS BEFORE THE FOLLOWING (31,903 ) 117,472 Equity in earnings of significantly influenced company 2,955 1,488 EARNINGS (LOSS) BEFORE INCOME TAXES (28,948 ) 118,960 Income taxes - current 500 1,597 NET EARNINGS (LOSS) FOR THE PERIOD ALSO BEING COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD $ (29,448 ) $ 117,363 EARNINGS (LOSS) PER SHARE Basic and diluted $ (0.01 ) $ 0.02 Weighted average number of common shares Basic and diluted 5,076,407 5,080,944 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS THREE MONTHS ENDED MARCH 31 (Unaudited) 2009 2008 CASH PROVIDED BY (USED FOR): OPERATING ACTIVITIES Net earnings (loss) for the period $ (29,448 ) $ 117,363 Unrealized loss on marketable securities 100,507 4,713 Unrealized gain on foreign exchange (57 ) (303,243 ) Equity earnings of significantly influenced companies (2,955 ) (1,488 ) Accretion interest on discounted note receivable (19,065 ) (20,000 ) Impairment loss on note receivable 19,000 - 67,982 (202,655 ) Change in non-cash components of working capital Decrease in accounts receivable 3,300 1,065 Increase in prepaid expenses (101,622 ) (47,159 ) Decrease in accounts payable and accrued liabilities 29,848 (252,318 ) Increase in income taxes payable 9,500 2,240 9,008 (498,827 ) FINANCING ACTIVITIES Purchase of common shares for cancellation - (6,204 ) INVESTING ACTIVITIES Decrease (increase) in short-term investments 670,571 (437,981 ) Decrease in notes receivable - 832,459 670,571 394,478 UNREALIZED FOREIGN EXCHANGE GAIN ON CASH BALANCES 57 303,243 CHANGE IN CASH POSITION 679,636 192,690 Cash and cash equivalents, beginning of period 14,178,399 10,961,412 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 14,858,035 $ 11,154,102 Cash and cash equivalents consist of cash balances with banks, and investments in money market instruments. Cash and cash equivalents included in the cash flow statement are comprised of the following balance sheet amounts: Cash balances with banks $ 56,925 $ 180,539 Money market instruments 14,801,110 10,973,563 Total cash and cash equivalents $ 14,858,035 $ 11,154,102 Money market instruments consist primarily of investments in short term deposits with maturities of three months or less. Supplementary cash flow information: Income taxes paid $ 2,500 $ 10,500 CONSOLIDATED MERCANTILE INCORPORATED NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in Canada on a basis consistent with those followed in the most recent audited consolidated financial statements except as noted below.These unaudited interim consolidated financial statements do not include all the information and footnotes required by the generally accepted accounting principles for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report for the year ended December 31, In February 2008, the CICA issued amendments to Handbook Section 1000, “Financial Statement Concepts” to clarify the criteria for recognition of an asset and the timing of expense recognition.The new requirements are effective for interim and annual financial statements relating to fiscal years beginning on or after October 1, 2008.The Company applied the amendments to Handbook Section 1000 commencing January 1, 2009.The implementation of the amendments to Handbook Section 1000 does not have any impact on the Company’s results of operations, financial position and disclosures as these amendments are clarifications on the application of Handbook Section 1000. In
